UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09917 SENTINEL VARIABLE PRODUCTS TRUST (Exact name of registrant as specified in charter) ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Address of principal executive offices) (Zip code) SENTINEL ADMINISTRATIVE SERVICES, INC. ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Name and address of agent for service) (802) 229-3113 Registrant's telephone number, including area code Date of fiscal year end: 12/31/10 Date of reporting period: 09/30/10 ITEM 1. Schedule of Investments (follows) Sentinel Variable Products Trust Balanced Fund (Unaudited) Fund Profile at September 30, 2010 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 61.6% U.S. Government Obligations 27.9% Foreign Stocks & ADR's 3.2% Exchange Traded Funds 0.7% Cash and Other 6.6% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets United Technologies Corp. 1.4% FNMA 928260 4.00% 03/01/36 6.4% ExxonMobil Corp. 1.4% FHLMC J12075 4.50% 04/01/25 5.9% Noble Energy, Inc. 1.3% FNMA 932122 4.00% 05/01/35 3.7% Accenture PLC 1.2% FGLMC J12795 4.00% 08/01/25 3.0% Chevron Corp. 1.2% U.S. Treasury Notes 3.875% 08/15/40 3.0% Int'l. Business Machines Corp. 1.2% FNMA AB1461 4.00% 09/01/40 3.0% PepsiCo, Inc. 1.2% Total of Net Assets 25.0% Comcast Corp. 1.1% Merck & Co., Inc. 1.1% Honeywell Int'l., Inc. 1.0% Total of Net Assets 12.1% Average Effective Duration (for all Fixed Income Holdings) 5.6 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at September 30, 2010 (Unaudited) Principal Principal Space Amount Value Amount Value Value (M$1,000) (Note 2) (M$1,000) (Note 2) Shares (Note 2) U.S. Government Obligations 27.9% Federal National Mortgage Domestic Common Stocks 61.6% U.S. Government Agency Association 13.1% Consumer Discretionary 6.2% Obligations 24.9% Mortgage-Backed Securities: Coach, Inc. 1,100 $ 47,256 Federal Farm Credit Bank 1.6% 30-Year: Comcast Corp. 11,200 190,512 Agency Discount Notes: FNMA 932122 Gap, Inc. 4,300 80,152 0.11%, 10/04/10 275 M $ 4%, 05/01/35 620 M $ 645,226 McDonald's Corp. 2,000 149,020 Federal Home Loan Bank 1.3% FNMA 928260 McGraw-Hill Cos., Inc. 2,500 82,650 4%, 03/01/36 1,064 M 1,103,864 Agency Discount Notes: Nike, Inc. 1,000 80,140 0.05%, 10/12/10 225 M FNMA AB1461 4%, 09/01/40 499 M 515,293 Omnicom Group, Inc. 2,500 98,700 Federal Home Loan Mortgage Corporation 8.9% Total Federal National Mortgage Time Warner Cable, Inc. 2,000 107,980 Association Time Warner, Inc. 5,000 153,250 Mortgage-Backed Securities: Total U.S. Government 15-Year: Agency Obligations TJX Cos., Inc. 2,000 89,260 FHLMC J12075 U.S. Treasury Obligations 3.0% 4.5%, 04/01/25 961 M 3.875%, 08/15/40 500 M 516,953 Consumer Staples 6.5% 20-Year: Total U.S. Treasury Altria Group, Inc. 2,000 48,040 Obligations FGLMC J12795 Total U.S. Government CVS Caremark Corp. 2,300 72,381 4%, 08/01/25 498 M Obligations HJ Heinz Co. 3,000 142,110 Total Federal Home Loan Mortgage (Cost $4,817,523) Kellogg Co. 2,500 126,275 Corporation Kraft Foods, Inc. 4,000 123,440 PepsiCo, Inc. 3,000 199,320 Philip Morris Int'l., Inc. 2,000 112,040 Procter & Gamble Co. 2,900 173,913 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Balanced Fund (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Wal-Mart Stores, Inc. 2,500 $ 133,800 L-3 Communications Holdings, Germany 0.7% Inc. 1,500 $ SAP AG ADR 2,500 $ 123,275 Energy 7.5% Northrop Grumman Corp. 1,700 103,071 Israel 0.4% Chevron Corp. 2,500 202,625 Tyco Int'l. Ltd. 3,000 110,190 Teva Pharmaceutical Industries EOG Resources, Inc. 1,000 92,970 Union Pacific Corp. 1,500 122,700 Ltd. ADR 1,500 ExxonMobil Corp. 4,000 247,160 United Technologies Corp. 3,500 249,305 Mexico 0.8% Marathon Oil Corp. 3,300 109,230 Waste Management, Inc. 3,500 125,090 America Movil SA de CV ADR 2,500 McDermott Int'l., Inc.* 3,000 44,340 United Kingdom 0.6% Information Technology 12.1% Noble Energy, Inc. 3,000 225,270 Diageo PLC ADR 1,500 Pride Int'l., Inc.* 2,000 58,860 Accenture PLC 5,000 212,450 Total Foreign Stocks & ADR's Activision Blizzard, Inc. 7,500 81,150 (Cost $418,644) Schlumberger Ltd. 2,500 154,025 Transocean Ltd.* 1,000 64,290 Adobe Systems, Inc.* 1,500 39,225 Principal Broadcom Corp. 3,000 106,170 Amount Value Weatherford Int'l. Ltd.* 5,500 94,050 (M$1,000) (Note 2) Check Point Software Technologies Ltd.* 3,000 110,790 Corporate Short-Term Notes 4.0% Financials 7.1% Cisco Systems, Inc.* 6,000 131,400 Nestle Capital Corp. ACE Ltd. 2,000 116,500 0.06%, 10/05/10 Dell, Inc.* 5,000 64,800 American Express Co. 2,700 113,481 (Cost $699,995) 700 M Dolby Laboratories, Inc.* 1,000 56,810 Bank of America Corp. 7,600 99,636 Total Investments 97.4% Bank of New York Mellon Corp. 3,800 99,294 EMC Corp.* 7,000 142,170 (Cost $14,818,957) Intel Corp. 3,500 67,305 Chubb Corp. 2,000 113,980 Int'l. Business Machines Corp. 1,500 201,210 Other Assets in Excess of Goldman Sachs Group, Inc. 1,100 159,038 Liabilities 2.6% KLA-Tencor Corp. 3,000 105,690 JPMorgan Chase & Co. 2,500 95,175 MetLife, Inc. 2,000 76,900 Microsoft Corp. 6,000 146,940 Net Assets 100.0% $ 17,297,614 NetApp, Inc.* 3,000 149,370 Morgan Stanley 2,500 61,700 Riverbed Technology, Inc.* 1,500 68,370 The Travelers Cos., Inc. 2,000 104,200 * Non-income producing. Seagate Technology PLC* 4,000 47,120 US Bancorp 4,300 92,966 Teradata Corp.* 3,500 134,960  Cost for federal income tax purposes is $14,818,957. At Wells Fargo & Co. 3,500 87,955 September 30, 2010 unrealized appreciation for federal Texas Instruments, Inc. 4,000 108,560 income tax purposes aggregated $2,034,828 of which Visa, Inc. 1,500 111,390 $2,651,922 related to appreciated securities and $617,094 Health Care 8.8% related to depreciated securities. Amgen, Inc.* 1,000 55,110 ADR - American Depositary Receipt Materials 2.2% Becton Dickinson & Co. 1,000 74,100 SPDR - Standard & Poor's Depository Receipts EI Du Pont de Nemours & Co. 2,500 111,550 Bristol-Myers Squibb Co. 4,000 108,440 Freeport-McMoRan Copper & Celgene Corp.* 2,000 115,220 Gold, Inc. 2,000 170,780 Covidien PLC 2,000 80,380 Praxair, Inc. 1,000 90,260 Eli Lilly & Co. 2,000 73,060 Forest Laboratories, Inc.* 2,500 77,325 Telecommunication Services 1.8% Gilead Sciences, Inc.* 2,500 89,025 AT&T, Inc. 3,000 85,800 Johnson & Johnson 2,500 154,900 Rogers Communications, Inc. 2,500 93,575 Medco Health Solutions, Inc.* 1,500 78,090 Verizon Communications, Inc. 4,000 130,360 Medtronic, Inc. 2,500 83,950 Merck & Co., Inc. 5,000 184,050 Utilities 0.4% Mettler-Toledo Int'l., Inc.* 1,000 124,440 Entergy Corp. 1,000 Pfizer, Inc. 7,500 128,775 Total Domestic Common Stocks (Cost $8,776,774) Zimmer Holdings, Inc.* 2,000 104,660 Exchange Traded Funds 0.7% Industrials 9.0% Financials 0.7% Boeing Co. 2,000 133,080 SPDR KBW Regional Banking (Cost $106,021) 5,000 Canadian National Railway Co. 1,800 115,236 Foreign Stocks & ADR's 3.2% Deere & Co. 1,500 104,670 Australia 0.7% General Dynamics Corp. 1,500 94,215 General Electric Co. 7,500 121,875 BHP Billiton Ltd. ADR 1,500 Honeywell Int'l., Inc. 4,000 175,760 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Bond Fund (Unaudited) Fund Profile at September 30, 2010 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 0.2 % 4 yrs. to 5.99 yrs. 27.2 % 1 yr. to 2.99 yrs. 29.3 % 6 yrs. to 7.99 yrs. 7.8 % 3 yrs. to 3.99 yrs. 15.1 % 8 yrs. and over 20.4 % Average Effective Duration (for all Fixed Income Holdings) 4.7 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FNMA AB1461 4.00% 09/01/40 14.8% FNMA AB1370 4.50% 08/01/25 5.7% FHLMC J12075 4.50% 04/01/25 11.0% FNMA 928260 4.00% 03/01/36 5.5% FGLMC G06014 4.00% 09/01/40 7.4% FNMA AA7948 4.50% 01/01/39 5.3% U.S. Treasury Notes 3.875% 08/15/40 6.7% FNMA 735703 5.00% 04/01/29 4.8% U.S. Treasury Notes 2.625% 08/15/20 6.5% FGLMC J12795 4.00% 08/01/25 3.0% Total of Net Assets 70.7% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at September 30, 2010 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 77.1% FNMA 932122 Cliffs Natural Resources, Inc. U.S. Government Agency 4%, 05/01/35 1,329 M $ 1,382,627 4.8%, 10/01/20 500 M $ 508,520 Obligations 63.9% FNMA 928260 Federal Home Loan Mortgage 4%, 03/01/36 3,684 M 3,821,069 Consumer Cyclical 2.4% Corporation 21.4% FNMA AA7948 BorgWarner, Inc. Mortgage-Backed Securities: 4.5%, 01/01/39 3,518 M 3,670,899 4.625%, 09/15/20 330 M 335,788 15-Year: FNMA AB1461 Ford Motor Credit Co. LLC 4%, 09/01/40 9,987 M 10,305,860 7%, 04/15/15 250 M 267,404 FHLMC J12075 4.5%, 04/01/25 7,205 M $ Total Federal National Mortgage GMAC, Inc. 8.3%, 02/12/15(a) 250 M 273,125 20-Year: Association JC Penney Corp., Inc. FGLMC J12795 Government National Mortgage 6.875%, 10/15/15 250 M 270,625 4%, 08/01/25 1,992 M Corporation 0.3% Macy's Retail Holdings, Inc. 30-Year: Mortgage-Backed Securities: 5.75%, 07/15/14 200 M 213,000 FGLMC G06014 15-Year: Starwood Hotels & Resorts Worldwide, Inc. 4%, 09/01/40 5,000 M GNMA 679437X 6.75%, 05/15/18 300 M 324,000 Total Federal Home Loan Mortgage 6%, 11/15/22 212 M Corporation Total U.S. Government Federal National Mortgage Agency Obligations Consumer Non-Cyclical 3.0% Association 42.2% U.S. Treasury Obligations 13.2% Anheuser-Busch InBev Worldwide, Inc. 5%, 04/15/20 500 M 551,998 Mortgage-Backed Securities: 2.625%, 08/15/20 4,500 M 4,542,889 CVS Caremark Corp. 15-Year: 3.875%, 08/15/40 4,500 M 4,652,577 4.75%, 05/18/20 500 M 544,896 FNMA AB1370 Total U.S. Treasury Mattel, Inc. Obligations 4.5%, 08/01/25 3,766 M 4.35%, 10/01/20 500 M 506,260 Total U.S. Government 25-Year: Obligations Woolworths Ltd. FNMA 735703 (Cost $53,434,105) 4%, 09/22/20(a) 500 M 510,641 5%, 04/01/29 3,137 M Corporate Bonds 21.5% 30-Year: Basic Industry 1.5% Energy 4.2% FNMA 729393 Anglo American Capital PLC Anadarko Petroleum Corp. 4.5%, 08/01/33 1,333 M 1,403,871 4.45%, 09/27/20(a) 500 M 513,301 5.95%, 09/15/16 500 M 546,652 FNMA 725236 Nabors Industries, Inc. 4.5%, 03/01/34 1,375 M 1,448,535 5%, 09/15/20(a) 500 M 506,043 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Bond Fund (Unaudited) Principal  Cost for federal income tax purposes is $67,906,378. At Amount Value September 30, 2010 unrealized appreciation for federal (M$1,000) (Note 2) income tax purposes aggregated $733,851 of which $822,637 related to appreciated securities and $88,786 Tesoro Corp. related to depreciated securities. 6.5%, 06/01/17 250 M $ 247,500 (a) Security exempt from registration under Rule 144A of the Valero Energy Corp. Securities Act of 1933, as amended. These securities may 6.125%, 02/01/20 500 M 545,930 be resold in transactions exempt from registration, normally Weatherford Int'l. Ltd. to qualified institutional buyers. At September 30, 2010, the 6.75%, 09/15/40 500 M 522,849 market value of rule 144A securities amounted to $4,163,842 or5.98% of net assets. Williams Partners LP 5.25%, 03/15/20(a) 500 M 544,476 (b) Step Up/Down Financials 5.2% Bank of America Corp. 5.49%, 03/15/19 500 M 510,119 Citigroup, Inc. 5.5%, 02/15/17 500 M 516,979 Goldman Sachs Group, Inc. 5.625%, 01/15/17 500 M 530,171 Int'l. Lease Finance Corp. 6.5%, 09/01/14(a) 500 M 538,750 Lloyds TSB Bank PLC 5.8%, 01/13/20(a) 500 M 524,730 Regions Bank 7.5%, 05/15/18 500 M 527,578 SLM Corp. 5.375%, 05/15/14 500 M 486,925 Health Care 1.2% Boston Scientific Corp. 6%, 01/15/20 500 M 534,223 Tenet Healthcare Corp. 8.875%, 07/01/19 250 M 277,187 Insurance 1.4% Hartford Financial Services Group, Inc. 6.3%, 03/15/18 500 M 540,805 ING Groep NV 5.775%, 12/26/49 250 M 225,625 XL Capital Ltd. 6.5%, 12/31/49(b) 250 M 208,750 Media 1.5% DIRECTV Holdings LLC 6%, 08/15/40 500 M 518,207 NBC Universal, Inc. 4.375%, 04/01/21(a) 500 M 507,151 Technology 1.1% Corning, Inc. 4.25%, 08/15/20 500 M 525,270 Seagate HDD Cayman 6.875%, 05/01/20(a) 250 M 245,625 Total Corporate Bonds (Cost $14,472,273) Total Investments 98.6% (Cost $67,906,378) Other Assets in Excess of Liabilities 1.4% Net Assets 100.0% $ 69,599,126 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Common Stock Fund (Unaudited) Fund Profile at September 30, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.1% Consumer Staples 10.8% Health Care 14.3% Consumer Discretionary 8.1% Industrials 13.0% Materials 5.1% Financials 12.7% Telecommunication Services 3.6% Energy 12.2% Utilities 0.4% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Int'l. Business Machines Corp. 2.4% PepsiCo, Inc. 2.0% Procter & Gamble Co. 2.3% Johnson & Johnson 1.7% United Technologies Corp. 2.2% Noble Energy, Inc. 1.7% Chevron Corp. 2.0% The Travelers Cos., Inc. 1.6% ExxonMobil Corp. 2.0% Freeport-McMoRan Copper & Gold, Inc. 1.5% Total of Net Assets 19.4% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at September 30, 2010 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.1% Marathon Oil Corp. 58,500 $ 1,936,350 Eli Lilly & Co. 25,000 $ 913,250 Consumer Discretionary 8.1% McDermott Int'l., Inc.* 76,300 1,127,714 Forest Laboratories, Inc.* 40,000 1,237,200 Coach, Inc. 14,100 $ 605,736 Noble Energy, Inc. 45,000 3,379,050 Gen-Probe, Inc.* 20,000 969,200 Comcast Corp. 145,300 2,471,553 Pride Int'l., Inc.* 25,000 735,750 Gilead Sciences, Inc.* 35,000 1,246,350 Gap, Inc. 91,900 1,713,016 Schlumberger Ltd. 30,000 1,848,300 Johnson & Johnson 55,000 3,407,800 McDonald's Corp. 20,000 1,490,200 Transocean Ltd.* 18,000 1,157,220 Medco Health Solutions, Inc.* 25,000 1,301,500 McGraw-Hill Cos., Inc. 40,000 1,322,400 Weatherford Int'l. Ltd.* 70,000 1,197,000 Medtronic, Inc. 50,000 1,679,000 Nike, Inc. 17,500 1,402,450 Merck & Co., Inc. 75,000 2,760,750 Omnicom Group, Inc. 40,000 1,579,200 Financials 11.6% Mettler-Toledo Int'l., Inc.* 15,000 1,866,600 Time Warner Cable, Inc. 35,000 1,889,650 ACE Ltd. 25,000 1,456,250 Pfizer, Inc. 125,000 2,146,250 Time Warner, Inc. 75,000 2,298,750 American Express Co. 40,000 1,681,200 Zimmer Holdings, Inc.* 25,000 1,308,250 TJX Cos., Inc. 30,000 1,338,900 Bank of America Corp. 106,800 1,400,148 Bank of New York Mellon Corp. 50,000 1,306,500 Industrials 13.0% Consumer Staples 10.0% Chubb Corp. 30,000 1,709,700 Babcock & Wilcox Co.* 38,150 811,832 Altria Group, Inc. 50,000 1,201,000 Goldman Sachs Group, Inc. 15,000 2,168,700 Boeing Co. 30,000 1,996,200 CVS Caremark Corp. 51,800 1,630,146 JPMorgan Chase & Co. 40,000 1,522,800 Canadian National Railway Co. 23,100 1,478,862 HJ Heinz Co. 35,000 1,657,950 MetLife, Inc. 35,000 1,345,750 Caterpillar, Inc. 15,000 1,180,200 Kellogg Co. 25,000 1,262,750 Moody's Corp. 25,000 624,500 Deere & Co. 30,000 2,093,400 Kimberly-Clark Corp. 10,000 650,500 Morgan Stanley 62,500 1,542,500 General Dynamics Corp. 25,000 1,570,250 Kraft Foods, Inc. 55,000 1,697,300 The Travelers Cos., Inc. 60,000 3,126,000 General Electric Co. 100,000 1,625,000 PepsiCo, Inc. 60,000 3,986,400 Toronto-Dominion Bank 25,000 1,806,500 Honeywell Int'l., Inc. 65,000 2,856,100 Philip Morris Int'l., Inc. 30,000 1,680,600 US Bancorp 75,000 1,621,500 L-3 Communications Holdings, Procter & Gamble Co. 74,200 4,449,774 Wells Fargo & Co. 70,000 1,759,100 Inc. 15,000 1,084,050 Wal-Mart Stores, Inc. 30,000 1,605,600 Northrop Grumman Corp. 30,000 1,818,900 Health Care 13.6% Tyco Int'l. Ltd. 40,000 1,469,200 Energy 11.4% Aetna, Inc. 30,000 948,300 Union Pacific Corp. 16,200 1,325,160 Apache Corp. 10,000 977,600 Amgen, Inc.* 25,000 1,377,750 United Technologies Corp. 60,000 4,273,800 Baker Hughes, Inc. 30,000 1,278,000 Becton Dickinson & Co. 25,500 1,889,550 Waste Management, Inc. 60,000 2,144,400 Chevron Corp. 50,000 4,052,500 Bristol-Myers Squibb Co. 65,000 1,762,150 EOG Resources, Inc. 11,200 1,041,264 Celgene Corp.* 20,000 1,152,200 Information Technology 17.1% ExxonMobil Corp. 65,000 4,016,350 Covidien PLC 25,000 1,004,750 Accenture PLC 65,000 2,761,850 Activision Blizzard, Inc. 108,500 1,173,970 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Common Stock Fund (Unaudited) Space Space Value Value Shares (Note 2) Shares (Note 2) Adobe Systems, Inc.* 20,000 $ 523,000 United Kingdom 1.0% Broadcom Corp. 50,000 1,769,500 Diageo PLC ADR 24,100 $ 1,663,141 Check Point Software Vodafone Group PLC ADR 17,500 434,175 Technologies Ltd.* 50,000 1,846,500 Cisco Systems, Inc.* 75,000 1,642,500 Total Foreign Stocks & ADR's Dell, Inc.* 55,000 712,800 (Cost $9,318,433) Dolby Laboratories, Inc.* 20,000 1,136,200 Principal Amount Value EMC Corp.* 100,000 2,031,000 (M$1,000) (Note 2) Intel Corp. 45,000 865,350 Corporate Short-Term Notes 1.1% Int'l. Business Machines Corp. 35,000 4,694,900 UPS, Inc. Juniper Networks, Inc.* 46,700 1,417,345 0.07%, 10/05/10 KLA-Tencor Corp. 40,000 1,409,200 (Cost $2,099,984) 2,100 M Microsoft Corp. 85,000 2,081,650 Total Investments 99.4% NetApp, Inc.* 37,000 1,842,230 (Cost $172,924,250) Qualcomm, Inc. 8,500 383,520 Other Assets in Excess of Riverbed Technology, Inc.* 32,500 1,481,350 Liabilities 0.6% Seagate Technology PLC* 50,000 589,000 Teradata Corp.* 50,000 1,928,000 Net Assets 100.0% $ 198,326,579 Texas Instruments, Inc. 85,000 2,306,900 Visa, Inc. 17,500 1,299,550 * Non-income producing.  Cost for federal income tax purposes is $172,924,250. At Materials 4.2% September 30, 2010 unrealized appreciation for federal income tax purposes aggregated $24,129,810 of which EI Du Pont de Nemours & Co. 40,000 1,784,800 $34,398,092 related to appreciated securities and Freeport-McMoRan Copper & $10,268,282 related to depreciated securities. Gold, Inc. 35,000 2,988,650 ADR - American Depositary Receipt Pactiv Corp.* 60,000 1,978,800 SPDR - Standard & Poor's Depository Receipts Praxair, Inc. 17,000 1,534,420 Telecommunication Services 2.7% AT&T, Inc. 50,000 1,430,000 Rogers Communications, Inc. 60,000 2,245,800 Verizon Communications, Inc. 50,000 1,629,500 Utilities 0.4% Entergy Corp. 10,000 Total Domestic Common Stocks (Cost $159,599,156) Exchange Traded Funds 1.1% Financials 1.1% SPDR KBW Regional Banking* (Cost $1,906,677) 90,000 Foreign Stocks & ADR's 5.1% Australia 0.9% BHP Billiton Ltd. ADR 25,000 France 0.8% Total SA ADR 30,000 Germany 1.0% SAP AG ADR 40,000 Israel 0.7% Teva Pharmaceutical Industries Ltd. ADR 25,200 Mexico 0.7% America Movil SA de CV ADR 25,000 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Mid Cap Growth Fund (Unaudited) Fund Profile at September 30, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.2% Energy 7.5% Industrials 17.4% Consumer Staples 5.3% Consumer Discretionary 15.0% Materials 4.6% Health Care 14.2% Utilities 1.2% Financials 13.3% Telecommunication Services 1.1% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Waste Connections, Inc. 1.9% Tractor Supply Co. 1.5% Open Text Corp. 1.8% LKQ Corp. 1.5% Citrix Systems, Inc. 1.7% ANSYS, Inc. 1.5% NICE Systems Ltd. 1.6% Phillips-Van Heusen Corp. 1.5% Dolby Laboratories, Inc. 1.5% Nuance Communications, Inc. 1.5% Total of Net Assets 16.0% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at September 30, 2010 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 93.2% Weatherford Int'l. Ltd.* 12,150 $ 207,765 Techne Corp. 2,970 $ 183,338 Consumer Discretionary 15.0% Varian Medical Systems, Inc.* 1,820 110,110 Coach, Inc. 3,740 $ Financials 11.3% Darden Restaurants, Inc. 4,460 190,799 Affiliated Managers Group, Inc.* 2,170 169,282 Industrials 17.4% Dick's Sporting Goods, Inc.* 3,700 103,748 City National Corp/CA 1,490 79,074 Ametek, Inc. 4,170 199,201 Gentex Corp. 7,900 154,129 East West Bancorp, Inc. 11,500 187,220 CH Robinson Worldwide, Inc. 2,110 147,531 Gildan Activewear, Inc.* 4,450 125,001 Endurance Specialty Holdings Cintas Corp. 5,000 137,750 Ltd. 5,725 227,855 LKQ Corp.* 11,300 235,040 Copart, Inc.* 5,550 182,983 HCC Insurance Holdings, Inc. 8,920 232,723 Morningstar, Inc.* 2,770 123,431 Donaldson Co., Inc. 1,200 56,556 Invesco Ltd. 4,460 94,686 O'Reilly Automotive, Inc.* 2,970 158,004 Equifax, Inc. 3,960 123,552 MSCI, Inc.* 2,400 79,704 Phillips-Van Heusen Corp. 3,900 234,624 Fastenal Co. 3,080 163,825 Northern Trust Corp. 2,380 114,811 Strayer Education, Inc. 575 100,337 Flowserve Corp. 1,500 164,130 People's United Financial, Inc. 8,440 110,480 Tractor Supply Co. 5,940 235,580 IHS, Inc.* 2,820 191,760 Signature Bank* 3,960 153,806 Urban Outfitters, Inc.* 5,400 169,776 Iron Mountain, Inc. 7,130 159,284 Willis Group Holdings PLC 4,972 153,237 VF Corp. 2,350 190,397 ITT Corp. 2,250 105,368 WR Berkley Corp. 6,160 166,751 WMS Industries, Inc.* 4,450 169,412 Jacobs Engineering Group, Inc.* 2,790 107,973 Joy Global, Inc. 2,080 146,266 Health Care 13.2% Consumer Staples 5.3% Quanta Services, Inc.* 5,550 105,894 Beckman Coulter, Inc. 2,740 133,685 Alberto-Culver Co. 5,470 205,945 Ritchie Bros Auctioneers, Inc. 6,540 135,836 Bio-Rad Laboratories, Inc.* 1,552 140,471 Church & Dwight Co., Inc. 3,070 199,366 Roper Industries, Inc. 2,550 166,209 CR Bard, Inc. 1,840 149,831 Flowers Foods, Inc. 8,470 210,395 Stericycle, Inc.* 1,650 114,642 Dentsply Int'l., Inc. 4,630 148,021 McCormick & Co., Inc. 4,490 188,760 Waste Connections, Inc.* 7,640 303,002 Endo Pharmaceuticals Holdings, Nu Skin Enterprises, Inc. 700 20,160 Inc.* 4,160 138,278 Information Technology 16.6% Gen-Probe, Inc.* 2,580 125,027 Energy 7.5% Activision Blizzard, Inc. 9,350 101,167 IDEXX Laboratories, Inc.* 1,490 91,963 Core Laboratories NV 2,460 216,579 Altera Corp. 4,990 150,498 Illumina, Inc.* 2,770 136,284 Newfield Exploration Co.* 2,380 136,707 Amdocs Ltd.* 5,315 152,328 Life Technologies Corp.* 3,400 158,746 Petrohawk Energy Corp.* 7,430 119,920 ANSYS, Inc.* 5,560 234,910 Mettler-Toledo Int'l., Inc.* 1,080 134,395 Range Resources Corp. 3,400 129,642 Citrix Systems, Inc.* 3,920 267,501 NuVasive, Inc.* 4,100 144,074 Southwestern Energy Co.* 4,200 140,448 Dolby Laboratories, Inc.* 4,150 235,761 Quality Systems, Inc. 2,360 156,492 Superior Energy Services, Inc.* 8,220 219,392 FLIR Systems, Inc.* 6,295 161,781 Resmed, Inc.* 3,400 111,554 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Mid Cap Growth Fund (Unaudited) Space Value Shares (Note 2) Harris Corp. 3,970 $ Intersil Corp. 7,250 84,753 Micros Systems, Inc.* 1,100 46,563 Nuance Communications, Inc.* 15,000 234,600 Open Text Corp.* 5,950 279,888 Polycom, Inc.* 6,070 165,590 Power Integrations, Inc. 4,510 143,373 Trimble Navigation Ltd.* 4,350 152,424 Materials 4.6% AptarGroup, Inc. 4,080 186,334 Ecolab, Inc. 3,000 152,220 Sigma-Aldrich Corp. 2,250 135,855 Silgan Holdings, Inc. 3,730 118,241 Steel Dynamics, Inc. 8,860 125,014 Telecommunication Services 1.1% American Tower Corp.* 1,960 100,470 Cbeyond, Inc.* 6,200 79,546 Utilities 1.2% ITC Holdings Corp. 2,970 Total Domestic Common Stocks (Cost $11,686,143) Real Estate Investment Trusts 2.0% Financials 2.0% Digital Realty Trust, Inc. 2,820 173,994 Home Properties, Inc.(a) 2,700 142,830 Total Real Estate Investment Trusts (Cost $181,990) Foreign Stocks & ADR's 2.6% Israel 1.6% NICE Systems Ltd. ADR* 7,985 United Kingdom 1.0% Shire Ltd. ADR 2,280 Total Foreign Stocks & ADR's (Cost $305,825) Total Investments 97.8% (Cost $12,173,958) Other Assets in Excess of Liabilities 2.2% Net Assets 100.0% $ 15,619,230 * Non-income producing.  Cost for federal income tax purposes is $12,173,958. At September 30, 2010 unrealized appreciation for federal income tax purposes aggregated $3,105,333 of which $3,320,919 related to appreciated securities and $215,586 related to depreciated securities. (a) Return of capital paid during the fiscal period. ADR - American Depositary Receipt The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Money Market Fund (Unaudited) Investment in Securities at September 30, 2010 (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 78.7% 0.1605%, 11/18/10 150 M $ 149,968 U.S. Government Agency Total U.S. Treasury Obligations 41.0% Obligations Federal Farm Credit Bank 20.5% Total U.S. Government Agency Discount Notes: Obligations Freddie Mac (Cost $12,372,852) 0.17%, 10/05/10 965 M $ Principal Freddie Mac Amount Value 0.16%, 10/12/10 860 M 859,958 (M$1,000) (Note 2) Freddie Mac Corporate Short-Term Notes 21.9% 0.185%, 10/25/10 300 M 299,963 Abbott Labs Freddie Mac 0.19%, 10/04/10 340 M 339,995 0.13%, 11/30/10 450 M 449,902 Coca-Cola Co. Freddie Mac 0.22%, 11/15/10 350 M 349,904 0.145%, 11/30/10 650 M 649,843 0.23%, 01/11/11 360 M 359,765 Total Federal Farm Credit Bank Nestle Capital Corp. Federal Home Loan Bank 11.2% 0.25%, 11/17/10 500 M 499,837 Agency Discount Notes: PepsiCo., Inc. 0.18%, 11/19/10 800 M 799,804 Federal Home Loan Bank 0.16%, 10/27/10 900 M 899,896 Procter & Gamble 0.21%, 11/10/10 500 M 499,883 Federal Home Loan Bank 0.185%, 10/29/10 400 M 399,942 UPS, Inc. 0.17%, 10/01/10 600 M 600,000 Federal Home Loan Bank 0.16%, 11/05/10 465 M 464,928 Total Corporate Short-Term Notes (Cost $3,449,188) Total Federal Home Loan Bank Total Investments 100.6% Federal National Mortgage (Cost $15,822,040) Association 9.3% Agency Discount Notes: Excess of Liabilities Over Other Assets (0.6)% Fannie Mae 0.185%, 10/18/10 395 M 394,966 Net Assets 100.0% $ 15,731,523 Fannie Mae 0.15%, 10/20/10 465 M 464,963 Fannie Mae  Also cost for federal income tax purposes. 0.2%, 10/20/10 100 M 99,990 Fannie Mae 0.185%, 12/17/10 500 M 499,802 Total Federal National Mortgage Association Total U.S. Government Agency Obligations U.S. Treasury Obligations 37.7% U.S. Treasury Bills 37.7% 0.136%, 11/04/10 650 M 649,916 0.14%, 12/30/10 500 M 499,825 0.148%, 11/12/10 275 M 274,952 0.15%, 10/14/10 550 M 549,970 0.15%, 11/26/10 1,000 M 999,767 0.1515%, 12/30/10 450 M 449,830 0.152%, 12/23/10 400 M 399,860 0.1525%, 12/02/10 650 M 649,829 0.1565%, 10/07/10 700 M 699,982 0.158%, 12/09/10 600 M 599,818 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Small Company Fund (Unaudited) Fund Profile at September 30, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 21.3% Energy 7.3% Industrials 18.0% Consumer Staples 4.3% Health Care 15.9% Materials 3.2% Consumer Discretionary 15.0% Utilities 1.3% Financials 11.1% Telecommunication Services 0.7% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Open Text Corp. 2.1% Tractor Supply Co. 1.6% NICE Systems Ltd. 1.8% Micros Systems, Inc. 1.6% Waste Connections, Inc. 1.8% Endurance Specialty Holdings Ltd. 1.5% Superior Energy Services, Inc. 1.7% LKQ Corp. 1.6% Core Laboratories NV 1.7% Iconix Brand Group, Inc. 1.5% Total of Net Assets 16.9% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at September 30, 2010 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 93.0% Superior Energy Services, Inc.* 38,390 $ 1,024,629 Sirona Dental Systems, Inc.* 14,850 $ 535,194 Consumer Discretionary 15.0% Techne Corp. 11,200 691,376 Buffalo Wild Wings, Inc.* 17,840 $ 854,358 Financials 8.6% West Pharmaceutical Services, Dress Barn, Inc.* 23,890 567,388 Affiliated Managers Group, Inc.* 5,140 400,971 Inc. 12,390 425,101 Gildan Activewear, Inc.* 17,370 487,923 Bancorpsouth, Inc. 21,560 305,721 Industrials 18.0% Gymboree Corp.* 9,600 398,784 East West Bancorp, Inc. 48,500 789,580 Aerovironment, Inc.* 17,370 386,483 Iconix Brand Group, Inc.* 52,160 912,800 Endurance Specialty Holdings Ltd. 23,380 930,524 Clarcor, Inc. 18,350 708,861 LKQ Corp.* 44,500 925,600 First Midwest Bancorp, Inc. 34,590 398,823 Copart, Inc.* 20,300 669,291 Morningstar, Inc.* 9,770 435,351 HCC Insurance Holdings, Inc. 22,700 592,243 Corrections Corp. of America* 23,530 580,720 Penn National Gaming, Inc.* 18,200 538,902 Portfolio Recovery Associates, Curtiss-Wright Corp. 15,980 484,194 Phillips-Van Heusen Corp. 9,920 596,787 Inc.* 8,900 575,385 Forward Air Corp. 15,620 406,120 Strayer Education, Inc. 2,150 375,175 Signature Bank* 16,140 626,878 Gardner Denver, Inc. 10,700 574,376 Texas Roadhouse, Inc.* 48,620 683,597 Stifel Financial Corp.* 11,550 534,649 Healthcare Services Group, Inc. 30,220 688,714 Tractor Supply Co. 24,760 981,982 Heartland Express, Inc. 43,930 653,239 WMS Industries, Inc.* 13,770 524,224 Health Care 15.1% IDEX Corp. 22,100 784,771 Wolverine World Wide, Inc. 24,620 714,226 American Medical Systems Holdings, Inc.* 28,700 561,946 II-VI, Inc.* 12,100 451,693 Consumer Staples 4.3% Bio-Rad Laboratories, Inc.* 6,380 577,454 Kaydon Corp. 12,500 432,500 Alberto-Culver Co. 23,400 881,010 Catalyst Health Solutions, Inc.* 13,600 478,856 Middleby Corp.* 8,870 562,269 Flowers Foods, Inc. 32,680 811,771 Dionex Corp.* 6,410 554,081 MSC Industrial Direct Co. 9,800 529,592 Hain Celestial Group, Inc.* 32,680 783,667 Endo Pharmaceuticals Holdings, Ritchie Bros Auctioneers, Inc. 30,360 630,577 Nu Skin Enterprises, Inc. 3,000 86,400 Inc.* 15,820 525,857 Toro Co. 8,400 472,332 Gen-Probe, Inc.* 9,900 479,754 Wabtec Corp. 14,750 704,902 Energy 7.3% Haemonetics Corp.* 10,700 626,271 Waste Connections, Inc.* 26,600 1,054,956 ICU Medical, Inc.* 12,390 462,023 CARBO Ceramics, Inc. 6,520 528,120 Comstock Resources, Inc.* 15,800 355,342 Integra LifeSciences Holdings Information Technology 19.5% Core Laboratories NV 11,520 1,014,221 Corp.* 13,770 543,364 ANSYS, Inc.* 21,530 909,643 Dril-Quip, Inc.* 11,150 692,526 MedAssets, Inc.* 31,500 662,760 Diodes, Inc.* 48,700 832,283 Oil States Int'l., Inc.* 10,000 465,500 NuVasive, Inc.* 17,600 618,464 Factset Research Systems, Inc. 6,680 541,948 Resolute Energy Corp.* 28,800 318,528 Owens & Minor, Inc. 15,990 455,075 Hittite Microwave Corp.* 12,300 586,095 Quality Systems, Inc. 12,600 835,506 Intersil Corp. 41,900 489,811 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Small Company Fund (Unaudited) Value Shares (Note 2) j2 Global Communications, Inc.* 28,270 $ 672,543 Jack Henry & Associates, Inc. 25,600 652,800 Mantech Int'l. Corp.* 18,200 720,720 Micros Systems, Inc.* 22,460 950,732 Nuance Communications, Inc.* 35,200 550,528 Open Text Corp.* 26,460 1,244,678 Plantronics, Inc. 12,800 432,384 Polycom, Inc.* 27,910 761,385 Power Integrations, Inc. 17,220 547,424 Progress Software Corp.* 18,910 625,921 Riverbed Technology, Inc.* 11,530 525,537 Rofin-Sinar Technologies, Inc.* 24,200 614,196 Materials 3.2% AptarGroup, Inc. 14,300 653,081 Rockwood Holdings, Inc.* 15,860 499,114 Silgan Holdings, Inc. 24,900 789,330 Telecommunication Services 0.7% Cbeyond, Inc.* 30,300 Utilities 1.3% Atmos Energy Corp. 11,310 330,818 ITC Holdings Corp. 6,840 425,790 Total Domestic Common Stocks (Cost $44,449,407) Real Estate Investment Trusts 2.5% Financials 2.5% Corporate Office Properties Trust(a) 13,100 488,761 Healthcare Realty Trust, Inc.(a) 19,990 467,566 Home Properties, Inc.(a) 10,380 549,102 Total Real Estate Investment Trusts (Cost $1,228,396) Foreign Stocks & ADR's 2.6% Ireland 0.8% ICON PLC ADR* 22,700 Israel 1.8% NICE Systems Ltd. ADR* 34,740 Total Foreign Stocks & ADR's (Cost $1,574,115) Total Investments 98.1% (Cost $47,251,918) Other Assets in Excess of Liabilities 1.9% Net Assets 100.0% $ 59,862,231 * Non-income producing.  Cost for federal income tax purposes is $47,251,918. At September 30, 2010 unrealized appreciation for federal income tax purposes aggregated $11,499,066 of which $13,118,730 related to appreciated securities and $1,619,664 related to depreciated securities. (a) Return of capital paid during the fiscal period. ADR - American Depositary Receipt The accompanying notes are an integral part of the financial statements. NOTE 1: ORGANIZATION: The Sentinel Variable Products Trust (the Trust) is an open end investment company, registered under the Investment Company Act of 1940 as amended, which continuously offers its shares to separate accounts of insurance companies to serve as investment vehicles for variable life insurance policies and annuity contracts. The Trust consists of six separate and distinct funds: Sentinel Variable Products Balanced, Sentinel Variable Products Bond, Sentinel Variable Products Common Stock, Sentinel Variable Products Mid Cap, Sentinel Variable Products Money Market and Sentinel Variable Products Small Company, all of which are diversified. The six funds of the Trust are referred to hereinafter collectively as the Funds, and individually as a Fund. NOTE 2: SECURITY VALUATION: Equity securities that are traded on a national securities exchange and over-the-counter securities listed in the NASDAQ National Market System are valued at the last reported sales price or official closing price on the principal exchange on which they are traded on the date of determination as of the close of business of the New York Stock Exchange (NYSE), usually 4:00 p.m. Eastern time, each day that the NYSE is open for business. Securities for which no sale was reported on the valuation date are valued at the mean between the last reported bid and asked prices. Over-the-counter securities not listed on the NASDAQ National Market System are valued at the mean of the current bid and asked prices. For Funds other than the Money Market Fund, fixed-income securities with original maturities of greater than 60 days, including short-term securities with more than 60 days left to maturity, are valued on the basis of valuations provided by an independent pricing service. The mean between the bid and asked prices is generally used for valuation purposes. Short-term securities with original maturities of less than 60 days are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities held in the Money Market Fund are valued at amortized cost regardless of days left to maturity, which approximates market value, in accordance with the terms of a rule adopted by the Securities and Exchange Commission. The amortized cost method values a security at cost on the date of purchase and thereafter assumes a constant amortization to maturity of any discount or premium. Investments in mutual funds are valued at the net asset value per share on the day of valuation. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Funds pricing time but after the close of the securities primary markets, will be fair valued under procedures adopted by the Funds Board of Trustees. The Board has delegated this responsibility to a pricing committee, subject to its review and supervision. NOTE 3: The fair value hierarchy as required by accounting principles generally accepted in the United States of America (GAAP) are summarized in the three broad levels listed below: Level 1  Quoted prices (unadjusted) in active markets for identical assets at the time of the NYSE close (normally 4:00 PM Eastern). Includes most domestic equities, American Depository Receipts, Exchange Traded Funds and Standard & Poors Depository Receipts that rely on unadjusted or official closing prices based on actual trading activity which coincides with the close of the NYSE. Level 2  Other significant observable inputs (evaluated prices factoring in observable inputs using some type of model, matrix or other calculation methodology which takes into consideration factors such as quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Includes most long-term and short-term fixed income investments, most foreign equities trading on foreign exchanges, forward foreign currency contracts and over-the-counter securities not listed on the NASDAQ National Market System that rely on a mean price which falls between the last bid and asked quotes coinciding with the close of the NYSE. Investments in other Regulated Investment Companies (RICs) that rely on calculated Net Asset Values (NAVs) would also generally be considered Level 2. Level 3  Significant unobservable inputs (including non-binding broker quotes or the Sentinel Pricing Committees own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are normally valued using amortized cost, which approximates the current fair value of a security, but since this value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. There have been no significant changes in valuation techniques during the fiscal period, but the Sentinel Pricing Committee considers factors such as few recent transactions, inconsistent price quotes and wider bid-ask spreads when determining if transactions are not orderly for fair valuation purposes. The fair value measurements as of September 30, 2010 were as follows: Quoted Prices (Unadjusted) in Other Significant Active Markets for Significant Unobservable Identical Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Assets: Investments in Securities: Balanced: Agency Discount Notes $  $ 499,994 $  $ 499,994 Corporate Short- Term Notes   Domestic Common Stocks   Exchange Traded Funds   Foreign Stocks & ADRs   Mortgage-Backed Securities   Quoted Prices (Unadjusted) in Other Significant Active Markets for Significant Unobservable Identical Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total U.S. Treasury Obligations   Totals $ 11,332,011 $ 5,521,774 $  $ 16,853,785 Bond: Corporate Bonds $  $ 14,951,103 $  $ 14,951,103 Mortgage-Backed Securities   U.S. Treasury Obligations   Totals $  $ 68,640,229 $  $ 68,640,229 Common Stock: Corporate Short- Term Notes $  $ 2,099,984 $  $ 2,099,984 Domestic Common Stocks   Exchange Traded Funds   Foreign Stocks & ADRs   Totals $ 194,954,076 $ 2,099,984 $  $ 197,054,060 Mid Cap*: Domestic Common Stocks $ 14,559,218 $  $  $ 14,559,218 Foreign Stocks & ADRs   Real Estate Investment Trusts   Totals $ 15,279,291 $  $  $ 15,279,291 Money Market: Agency Discount Notes $  $ 6,449,135 $  $ 6,449,135 Corporate Short- Term Notes   U.S. Treasury Obligations   Totals $  $ 15,822,040 $  $ 15,822,040 Small Company: Domestic Common Stocks $ 55,667,767 $  $  $ 55,667,767 Foreign Stocks & ADRs   Real Estate Investment Trusts   Quoted Prices (Unadjusted) in Other Significant Active Markets for Significant Unobservable Identical Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Totals $ 58,750,984 $  $  $ 58,750,984 Liabilities: Investments in Securities: None. *Name change. Formerly known as Sentinel Variable Product Mid Cap Growth Fund. Please refer to each Funds Statement of Investment in Securities for more detailed information on specific securities. There was no reportable Fair Value Level 3 activity for the nine months ended September 30, 2010. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrant's President and Chief Executive Officer and Vice President & Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) were effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sentinel Variable Products Trust By /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer Date: November 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Christian Thwaites Christian Thwaites President and Chief Executive Officer Date: November 29, 2010 By /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer Date: November 29, 2010
